        CASE 0:19-cr-00193-PJS-LIB Doc. 141 Filed 12/23/20 Page 1 of 1
                                    Law Office of
                               Kevin C. Cornwell
                           102 S. 29th Ave. West, Suite 206
                                    Duluth,mn 55806
                       Phone: (218) 625-3034 Fax: (888) 380-6590
                              Cornwell.kevin@gmail.com



December 23, 2020

Honorable Patrick J. Schiltz
United States District Judge
United States District Court
300 South Fourth St., 14E
Minneapolis, MN 55415

Re:   United States v. MATTHEW JAMES GUNDERSON
      Criminal No. 19-193 (2) (PJS/LIB)

Dear Judge Schiltz:

By filing of this letter, please be advised that the defense is withdrawing previously
filed ECF Doc. No. 126 (Position Pleading of Matthew James Gunderson) and ECF
Doc. No. 127 (psychosexual evaluation). In addition, motions to allow for
revised position pleadings and to continue the sentencing date will be filed on ECF.

Sincerely,


s/Kevin C. Cornwell___
Attorney for Defendant
